Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 1 of 43 PagelD #: 1297

1 UNITED STATES DISTRICT COURT
2 NORTHERN DISTRICT OF MISSISSIPPI
3

JOHN RASH,

 

 

}
5 )
Plaintiff, ) CAUSE NO. 3:20CV224
6 }
Vs. }
7 }
LAFAYETTE COUNTY, MISSISSIPPI }
8 , )
Defendant, )
3
10
il
MOTION HEARING ~ MOTION FOR BRELIMINARY INJUNCTION
12 BEFORE UNITED STATES SENIOR DISTRICT JFUBGE NEAL B. BIGGERS
WEDNESDAY, AUGUST $8, 2020; 1:30 P.M.
13 OXFORD, MISSISSIPPI
14

15 FOR THE PLAINTIFF:

16 ACLU of Mississippi
JOSHUA FIYENN TOM, ESQ.
1? Post Office Box 2242
Jackson, Mississippi 39225
18
Cc. Jackson Williams, Attorney
19 C, JACKSON WILLIAMS, ESQ.
Post Office Box 69
20 Taylor, Mississippi 38673
21
FOR THE PLAINTIFF VIA VIBEOCONFERENCE:
22
American Civil Liberties Union of Mississippi
23 LANDON P. THAMES, ESQ.
Post Office Box 2242
24 East Capital Street

 

Jackson, Mississippi 39225
25

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 2 of 43 PagelD #: 1298

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

RASH -- DIRECT ; 18

about a Confederate monument and protests over that monument
than the monument itself and the grounds where the monument
stand, particularly when history and the dasign of those
grounds make it a traditional public forum.

THE COURT: Okay. Now -- thank you -- do you have
testimony you would like to present?

MR. TOM: Sure. John. I'd like to call Mr. John
Rash.

THE COURT: All right. You may come around and be
Sworn.

(OATH ADMINISTERED BY THE COURTROOM DEPUTY)

THE COURTROOM DEPUTY: State your name for the
record, please.

THE WITNESS: My name is John Rash.

THE COURT: All right. You may proceed.

JOHN RASH, PLAINTIFF, SWORN
DIRECT EXAMINATION

BY MR. TOM:
Q. Now, Mr. Rash, where do you live?

THE COURT: Counsel, coma right over here at this
podium, please.

MR. TOM: Would you like ma to put on my mask, Your
Honor?

THH COURT: No. I can understand you better without

it. I may have to get Mr. Rash to ~~ we'll see if T can
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 3 of 43 PagelD #: 1299

RASH -- DIRECT 19
1 understand him.
2 MR. TOM: Okay.
3 BY MR. TOM:
4 @. Mr. Rash, where do you live?
5 A. I live in Lafayette County, which is the county where
6 Oxferd is. So I live in Oxford.
7? 6 Q. And how long have you lived in Lafayette County?
8 A. Since the summer of 2017.
9 4. And how often do you visit the Oxford Town Square?
10=«OA. Iovisit the Oxford Town Square at least four times a week.

11 It's on my drive to work, so I pass through there more than f

12 would like to sometimes because of traffic, but definitely

13 three or four times a week at a minimum.

14 9, And that's three or four times a week for the antire tine

15 that youtva lived in Lafayette County?

16 =A. That's right.
17) og. And have you ever -- or tell me about your evant last
18 year -~ or let me -- strike that. Have you ever held an event

19 at the Lafayette County Courthouses?

20 =A. Sure. So I have a visual art event that I curate every
21 year as part of the Fringe Festival called "Projection." And,
22 although we'va done that event for 2 years previous to this

23 year, last year it did inelude the courthouse grounds. And we
24 had, I believe, three artists who were stationed at the

25 courthouse grounds projecting onte three differant walls on the
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 4 of 43 PagelD #: 1300

RASH -- DIRECT 20

1 eourthouse architectural surfaces of the courthouse itself

2 during that event last August.

 

3.44. And were there any security issues or disorder -- strike

4 that. Were there any security issues?

5 A. None that I was aware of. In my observation, it was a

6 joyous event. People were both intentionally coming to sae our

7 projections; but, also, we had peopla who wera just on the

8 square to have dinner or be out for the waekend who were

9 interested and surprised by what we were doing who stopped by

10 te lock at the work of our artists that night. But no security

1l assues that I was aware of.

12 4. And when exactly was this avent last year?

13 «OAs, It was &@ parallel time to this year, so mid -- mid-August.

14 I don't know the exact date; but should have been, I believe,

15 the second Saturday in August of last year.

 

16 Q. And what time was the event?

17) OA. It was at night.

18 Q. From approximately what time to what time?

19 «A, I believe dusk is around 8:00 p.m. this time of year, so

20 we were projecting from 8 to 10:30ish at night and then took

91 another 20 minutes or so to break down and clear out of the

2? eourthouse area when we were finished.

23. «9. And why is it necessary to apply this year for a permit

24 for projection at night?

25 A. This evant is impossibla to pull off if it's light outside
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 5 of 43 PagelD #: 1301

RASH -- DIRECT 21

1 because what we're trying to do is, again, sort of create a2

2 surprising environment by using Light as our artistic medium.

3 Seo the artist might be a digital artist, photographers,

4 filmmakers; but it's not a traditional cinematic experience.

5 We're using the surfaces of tha building and objects around the
6 eourthouse square to project upon with light which wouldn't be

7 wisible if the sun was out.

8 a. Now, is there an ample alternative forum other than the

9 eounty courthouse grounds for you to hold "Projection," your

10 art event, this weekend?

ll As Not that I'm aware of. Not only because the prominent

12 Location of the courthouse being in the center of that

13 reundabout and visible from ail of the bars and restaurants --

14 so this being a threea-dimensional artistic installation, by

15 stationing artists on every corner of the courthouse, it

16 becomes visible from almost any position on the square, as well
17 as the potential of allowing artists to comment on recant

18 events in Oxford which happened on the courthouse square. So,

19 for both of those xveasons, I don't sea any location that would

20 be the same as using the courthouse square for this event.

21 4. And can you explain what you mean by the recent aveants

22 that have happened on the square?

23 =«AY Sure. So, for the past 2 months, there have been protests
24 on the monument base itself and on the courthouse grounds

25 against and for the Confederate statue. And, as anyone who
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 6 of 43 PageID #: 1302

RASH -- DIRECT 22

1 goes to the square frequently might have witnessed this summer,
2 thea artists that I have baen working with are also very

3 interested in commenting on --~

4 MR. O'DONNELL: Object to hearsay and speculation.

5 THE COURT: Overruled, for this nonjury issue.

6 Proceed,

7 THE WITNESS: Okay. So the artists that I've been

8 working with are interested in commenting on contemporary

$9 jiasues, And, whether that's directly or indirectly, any work
10 that's projected in that space that has to deal with racial

1i assues or the Confederate statues or even the death of George
12 Ployd could be seen as comments on those avents that havea

13 happened this summer both locally and nationally. And the

14 gourthouse is the most appropriate place for that forum versus
15 any other space that I could imagine in Oxford.

16 BY MR. TOM:

17) OG. And why is that?
18 A. Bacause it's a governmental space, and the Confaderate
19 statue stands there. And that's where those protests have

20 happened, so it becomes a contribution to that conversation.
21 It becomes part of the narrative that has been built by those
22 who came before us who were protesting earlier in the summer.

23 6Q. And, when you say "it becomes a contribution to the

 

24 conversation," what is it?

25 =A. Any artistic piece that attempts to make a comment,
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 7 of 43 PagelD #: 1303

RASH -- DIRECT 23

1 whether for or against, the Confederate statue or to protests
2 that have happened as a result of people wanting to remove the
3 statue in Oxford.

4 ©. So the Confederata statue adds to the art that's being

5 projected onto it?

6 A. That's oorrect. It ~- it -- If think whether -~ whether

7 direatly or indirectly, any ~~ any art that is projected in

8 that space is going to be seen in juxtaposition to that statue.
9 And that juxtaposition is going to, again, contribute to the
160 eonversation about the statue that has heen so loud in this

11 town for the past few months.

12 «4. Now, given that, we were talking earlier about the permit

13 te shine projections onto the city courthouse really close to

14 the county courthouse. Why is that -- let ma re -- strike
15 that. Is that an ample alternative, the aity courthouse?
166s«(OA. It's not for various reasons. In terms of what we try to

17 achieve artistically and aesthetically, there just isn't an

18 architectural surface there for us to project upon; so we have
19 to bring our own screen, which changes the nature of what we're
20 doing visualiy completely to more of a cinematic experience.

21 ITt's mora expected. It's a flat rectangle versus a more
22 unusual surface. So, instead of transforming part of tha

23 square and creating an experience that a passerby might enjoy
24 in seeing their town in an unexpected and interesting way, it

25 just becomes similar to watching a movie at home.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 8 of 43 PagelID #: 1304

RASH -- DIRECT 24

1 And then there's aiso the issue that it's less visible.

2 You have to almost come around the corner if you're driving

3 around the square intentionally into that parking area that's

4 ain front of aity hall to see the riser that the permit exists

5 for where we would erect the screen versus driving around the

6 square, which is a large roundabout and potentially seeing one
7 of the projections on the wall and getting interested in

8 stopping to view it. So it gives us a lot less chance of

9 having accidental viewers if it's at the space that has been

10 permitted by the city.

11 4. Now, you mentioned you've bean a resident of Lafayette

12 County for saveral years now. Since the death of George Floyd,
13 which happened in May of 2020, have you heard of any viclence
14 at the protests that have occurred in Lafayette County?

15 A. IT have not heard of any violence. And, hecause ny job is
16 that of a documentarian, I have been out at almost all of those
17 protests with my camera observing and documenting and have not
18 witnessed any violence from either side.

19 «Q. Have you witnessed or heard of any seaurity issues at

20 these protests singe the death of George Floyd this summer?

21 A. None at all. No security issues that I've witnessed at
22 all.
23 Q. And how many protests have you been to since the death of

24 George Fliscyd?

25 =A; I would have to estimate at least --
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 9 of 43 PagelD #: 1305

RASH -- DIRECT 25
1 QQ. Let me seratch that.
2 Ae Sure.
3. Q. How many protests have you bean to since the death of

4 George Floyd in Lafayette County?

5 A, Ten or more.

6 9. How many protests have you been to since the death of

7 George Floyd on the county courthouse grounds?

8 A. At least half of those, so five or more.

9. Q. How many of the protests that you're attended in Lafayette

10 County since the death of George Floyd have been at night?

il A. None of the protests that I've attended to date have been

12 at night.

13 «. Now, so, let's talk about the square, How would you

14 deseriba the square as it ralates to Oxford?

15 A. Tt's the cultural hub of the city. It's the place
16 where -- it's a destination that people come to, to be together
17 with friends, to enjoy the restaurants. If you're coming to

18 Oxford, it's the must see location in town that you will

19 definitely want to visit.

20 And, if you live in Oxford, you're going to end up there
21 at least a couple times a month intentionally or not because
22 that's where things are happening. It's the entertainment hub
23 and the business district.

24 Q. And where does the county courthouse lia in relation to

25 the square?
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 10 of 43 PagelD #: 1306

190

11

12

13

14

is

16

1?

18

19

20

21

22

23

24

25

RASH -- DITRECT 26
A. It's ~-=- the county courthouse is in the dead center of the
square. So it would be impossible to visit the square and not

see the courthouse, if net also walk through the courthouse

grounds.

Qo. Wow, is the county courthouse grounds open to the public?
A. My understanding is that it’s always been open anytime,
day or night. Tharea are park benches there. There's a very

large lawn on ali sides of the courthouse where people gather

all hours of the day or night.

Qo. And, so, how would you describe thea county courthouse

grounds?

A. The courthouse grounds -- so there are some parking

spaces, and then there's a sidewalk. And then there is --

there is a wrought iron fence that separates the sidewalk from

the grass that has bricks in it both for stairs and for

whealchair access.

And then within that fenca is a Large grass area with I

don't know how many park benches that are available for pacple

to sit under the trees. And, at night, there are some

floodlights that are there that make it visible and accessibie

for people to visit at night. So, in a lot of ways, it

functions as a small park in the center of the square.

MR. TOM: I have no further questions, Your Honor.

THE coURT: All right. Thank you.

The defendant may cross-examine.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 11 of 43 PagelD #: 1307

RASH -- CROSS a7
1 MR. O'DONNELL: May I proceed, Your Honor?
2 THER COURT: You may.
3 CROSS-BXAMENATION
4 BY MR. O'DONNELL:
5 Q. Mr. Rash, you indicated during the initial questioning

6 that you had partiaqipated in the Fringe Festival on prior

7 years, correct?

8 As, That's correct.
3 Q. And the #ringe Festival -- I think it's important to talk
10 about what that is. That's actually organized by the arts

11 e¢oungil and Visit Oxford; is it not?

i2,)s=OAS It is.

13 «@Q. Okay. And your role in the Fringe Festival is to, as you

14 said, curate a particular event within the Fringe Festival?

15 A, So I'm given the opportunity te bring my event with other

16 artistes. So the Fringe Festival is a cqallection of artists and

1? curators that happen to hold their events on the same night.

18 @. Okay. But my question is da you ~~ becausa I'm going to

19 get to that. The question is, your role within the Fringe

20 Fastival is to curate a particular avent, right?

21 A. That's correct. My event would have been curated by me as

22 part of a larger evant of similar artistic events on the same

23 might that falls under the Fringe umbrella.

24 @. Right. And the Fringe Festival is an artistic, theatrical

25 event production which is sponsored and staged by the arts
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 12 of 43 PagelD #: 1308

i6

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

RASH -- CROSS 28

council and Visit Oxford over the course of several days,

right?
A. That's right.
Q. And your part in that festival is to, as you say -- as you

said, aurate the projection in that?

A. That's correct.

Q. Okay. And, in years past, your role in curating the
projection event -~ you said that, given that it is a
projection, that you need to do it at night for visibility
purposes, right?

A. Correct.

Q. You could do it during the day; but it would not be nearly
as visible as it would be at night, right?

A. That's corract.

Q. And, in years past, prior to the evant of the COVID virus
that we've all bean dealing with in the past 6 months or so,
your event at the courthouse -~ an incidentally, you received a
permit from the county to stage the projection event at the
courthouse, right, in years past, prior to 2020?

A. Last year, we were on the courthouse grounds.

Qo. My question is, though, you were given &@ permit to do
that, right?

A, I believe that's correct, So the last 2 years, I leaned
on the arts council not -- this being a new event, I leaned on

the arts council a lot mora for their support beacause one of
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 13 of 43 PagelD #: 1309

RASH -- CROSS 29

1 their missions is to help artists get started. Se all of the
2 arrangement for the space that we usad in the previous 2 years
3 was provided by the arts council. They helped us to identify
4 the bast spaces. Because being new to Oxford and using their
5 expertise, I asked them to help with that.

6 Q. Right. Okay. And, sao, the Fringe Festival is designed ta
7 lecate throughout town for access purposes, for visibility

8 purposes, various events, right?

9 Ao That's correct.

106 «a. And, in years past, for example, I think you did a

11 projection event not ~~ you did it at -~- did you usa the

12 breazeway at Oxford Square North?

13. =A We did. That's correct. Just beside the -= Uptown

14 Coffee.

15 a. Right. That’s right.

16=«OAS That's correct.

17) a. Yeah. And that was last year?

i8 A. The previous 2 years.

19 «Qk. The previous -- wall, last year, right?

20 «6A, Last year, we used that space in addition to the

21 eourthouse.

22 4. Okay. Again, the purpose being that you want toe make the

23 artistic and visual displays that youtre dealing with as

24 accessible to the average person on the street as possibie,

25 right?
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 14 of 43 PagelD #: 1310

RASH --~ CROSS 30
1 AS I'm sorry. I'm not sure tf understand the -- could you
2 restate the question?
3. Q. Sure. The purpose of staging your productions in

4 different locations around the Oxford Square is in order to

5 enhance the accessibility of the avent to the average person

6 that happens to be walking around or driving around Oxford?

7 A, That's definitely one of the reasons, It's -- it's realiy
8 about transforming the space and creating something that -- you
9 know, one of the reasons we included the courthouse last year
10 is I would love for the avant to he the entire square in the
11 future.

12 But things grow little by little, year by year. So the
13 idea is, yes, it makes it more accessible and more visible the
14 more spaces that we'ra able to project upon in the square.

156 (a. Is it true that the use of the space last year at the

16 courthouse grounds -- you actualiy had aeating arranged on the
1? grounds, right?

18 «A. I believe --

19 «6. People could sit and watch whatever the projections were
20 at that time, right?

21 A. That was actually the Oxford Film Festival. So they set
22 up a sereen; and, to be honest, I don't remember if they used
23 the existing seating -- because there are many park benches in
24 the lawn area -- ox if they actually brought folding chairs.

25 But our event is designed where it can be viewed from --
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 15 of 43 PagelD #: 1311

RASH -- CROSS 31

1 at's a much larger -- the intention is it’s a much Larger
2 projection onto the walls of the courthouse so that it could ba
3 seen from Ajax; it could be sean from Square Books without
4 necessarily having «- thease aren't films that have a set
5 narrative or time Line. tte's more like the type of video art
6 installation you might see in an art gallery that you could
7 q@hoose to watch for 3 seconds, or you might choose to watch for
8 20 minutes.

9 QQ. All right. And the -- as you indicated in years past, and
10 IT think also for 2020, the arts council and Visit Oxford were
11 the ones that arranged for the space for the various avents,

12 including the projection avant?

13° OAL That's correct. Because I honestly just didn't know how
14 to do that myself. And, under their guidance, they assisted
15 with that part of it.

16 Qa. And you made contact with Lisa Carwyle, who's the county
17 administrator, regarding the desira to use the courthousa

18 grounds on August the 8th, right?

i9 A. August the &th? I believe it was July 7th.

20 @. My question, though, is you contacted Lisa Carwyle --

21 As. Oh, I see. About the event. Yes. August the 8th would
22 havea been the right date. That's right.

23 4. Right. And I believe you did that -- initially, was that

24 Tuiy the 7th?

25 A. Io-- I sent her an email on July 7th; that's correct.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 16 of 43 PagelD #: 1312

RASH -- CROSS 32

1 Q. Okay. And did you talk to Ms, Carwyle on the phone as

2 weli, in addition to the email?

3.é«OA@@«C Later. So she was out of office that week. So I did not
4 receive a response to that email. Io cama into her office the
&5 week following once she was -- she was out of office, so I came

6 in when she was back in office and filed with tha permitting

7 persan.

8 @. Okay. So the answer to the question is, yes, you did

9 speak to Ms. Carwyle verbally in addition to communicating with

10 her by email?

ilsAke I actually spoke with the gentleman that works in the
12 front of her office. I never spoke to her faca-to-~face.
13 «QQ. Did you talk to her over the phone?

14° =« A; When she called me back on -- I believe it was July

15 the I5th, we spoke on the phone.

16 6G. Okay. So you did talk to her verbally?
17”)—COAY That's correct.
18 «64. Okay. And isn'tt it true that when you made the initial

19 approach to Ms. Carwyle about the use of the courthouse

20 facility that you told her that you were going to use the east
21 side of the courthouse?

22 =A, That's not correct. I don'tt remember specifying any

23 apecific Location.

24 @. And the east side of the courthouse is the side of the

25 eourthouse that faces city hall, right?
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 17 of 43 PagelD #: 1313

RASH -- CROSS 33

1 A, I'm not sure about the geography, but I did not specify a
2 specific facade of that building.

3° ¢42.; Okay. You told her that it was your intent to use that --
4 the side of the courthouse that faced city hall as part of the

5 projection?

6 MR. TOM: Objection, Your Honor. Asked and answered.
7 THE COURT: Overruled,
8 THER WITNESS: Not to my rec ~~ that was never the

S$ intention to use that side of the building or -- let ma restate
10 that. It was never my intention to only use that side of the
1l building. And I would have never stated that that was our
12 antention to only use that side of the building.

13 BY MR. O'DONNELL:
14° «9. And, when you talked to har after submitting the
15 application == you said you initially submitted a written
16 application, and then you talked to Ms. Carwylea?

17 OA. She called mea back to follow up on my written application
18 to ask a few questions about the type of set up that I would
19 need. She was asking -- she said, in particular, she was

20 cencerned about if we were going to install a sqreen, if wea

21 would be putting stakes in the ground, if we would potentially
22 be doing any damage to the lawn.

23 It was a very brief conversation, And she seemed

24 satisfied with my answers and said that she would be getting

25 back to me after the board of supervisors met to review all
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 18 of 43 PagelD #: 1314

RASH ~~ CROSS 34

1 applications the next week.

2 4. And you recall telling her at the time that you spoke with
3 her after submitting the application that you -- if you were

4 not allowed to install a sereen that you would simply use the

5 east side of the courthouse to project your display?

6 A, No.

7 OQ. Do you recall talking to her about the fact that you'd

8 have a 12-foot wide sereen that you'd be using -- or proposed

9 to use?

10.=«A; So I did say that if wea used the screen -- because that

11 would be dictated on the number of artists that we have. Seo,
12 obviously, there's only a set number of surfaces that we can

13 preject upon. And how we aqurate the event is largely dictated
14 by the space that we're granted.

15 So having access to that Lawn -- if I have ten artists

16 that want to be part of the event, I may program one on each

17 facade of the building, which would be four, and then also,

18 perhaps, install a screen, So she did ask about the screan,

19 and I told her -- I described the sereen that I have access to,
20 which is a 12-feo0t sareen.

21 Q. And it was your intent in using the county courthouse as
22 well as city hali that the motoring public, those who are in

23 ears driving by -- it was your intent that they would view your
24 display. That was the design satup?

25 A. The design setup is that you would notice it initially
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 19 of 43 PagelD #: 1315

RASH -- CROSS 35

1 driving through and then perhaps stop and park in one of the

2 adjacent parking spaces and view it from your car or from the

3 sidewalk.

4 oO. Right. So you -- again, the intent in terms of the setup

5 that you were informing Ms. Carwyle about is that passing

6 motorists would view tha display in addition to those whoa might
7 be parked in cars or individuals walking the streets?

8 A. That's one of the intentions. I mean, it's -=- as I stated
9 earlier, the prominence of the courthouse, the visihility of

10 the courthouse, having that space as -- available to us allows

11 for a lot more accidental eyeballs that would perhaps then stop
12 and view the axhibition.

13 So the nature of that roundabout being viewable from

14 365 degrees all around, whether that's people leaving

15 restaurants or just driving around the square, makes it a very

16 desirable lecation and, of course, influenced my decision to

17 ask £or that space.

18 «@. You'd agree that a display that was intended to bea viewed

19 by motorists driving around the courthouse at night presented a

20 potential traffic safety issue and a pedestrian safety issue?

21 =A, It's -« there's no way to view the display while you're
22 driving. So it would be the same thing as a Christmas traa
23 that was lit up on the courthouse lawn. It may catch your eye,

24 but it's not asking you to stop while you're driving or toa

25 watch while you're driving.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 20 of 43 PagelD #: 1316

 

RASH -- CROSS 36
i @q. But you intended that passing motorists would view your
2 display, right?
3. é«O@w«;S:S I think there's a difference between viewing and noticing.
4 MR. O'DONNELL: Could I get this marked as Exhibit A?
> THE COURT: Very well.
6 (DEFENDANT'S EXHIBIT A WAS MARKED FOR IDENTIFICATION)
7 BY MR. O'DONNELL:
a @. All right. Mr. Rash, you see that en your screen in front
9 of you?
16° =A. Uh-huh.
11 @. That's Exhibit A. And that's an amail dated July the 7th,

122020 to Ms. Carwyle, correct?

13 «OAs, That's correct.

14° «Q. All right. And, in it, you'tra explaining to Ms, Carwyle

15 the fact that Mr, Wayne Andrews from the arts council had given

16 you her contact information for purposes of obtaining a permit,

17 xvight?

18 AS That's correct.
19) 69. Okay. And Mr. Andrews -- who is Mr. Andrews?
20 A. He is the executive director of the Yoknapatawpha Arts

21 Council.

22 4. Okay. And, in the email, you're explaining that you want
23 to use the courthouse facility on August the 8th, the same

24 night as the Fringe Festival; that you had several artists that

25 would like to project onto sereens as well as the existing
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 21 of 43 PagelD #: 1317

RASH -- CROSS 37
1 eourthouse property. Then you say, "We've done this one, the
2 square, several times in the past few years. We would like the

3 opportunity to use the courthouse area this year due to coviDp
4 so that it can be viewed by cars driving by."

5 Not noticing but viewed by cars driving by, right? Those
6 are your words?

7 A, That -- that is the language that I used in this initial
8 email.

9 9. Yes, sir. "Or viewed by peopie parked in the adjacent

10 spaces around the square. Please lat me know about the process
11 of obtaining a permit."

12 Okay. So you intended, by virtue of the nature of tha

13 display, that passing motorists would view your display, not
14 notice, not glance; but that it would be a meaningful

15 anteraction with the passing motorists.

16 °=«AiC My intention by using the word view was that it would

17 catch their attention.

18 Q. And, in addition to the permit for the use of the

19 eourthouse facility, you mada application ~~ or I should say
20 Visit Oxford, as the event organizer, made application for a
21 permit to use the city hall plaza as it's referred to. Is that
22 your understanding?

23 =A, That is my understanding.

24 9. Okay. And the -- what involvement did you have with the

25 submission and tha contents of the application to the city for
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 22 of 43 PagelD #: 1318

RASH =~ CROSS 38

1 use of the city hall plaza?

2 AS None.

3.6. You left that up toe the event organizers?

4 A. That's correct.

5 @Q. Okay.

6 A. I beliave there are other events happening there during

7 the day, so it was just an extension of the existing permit.

8 Because they're using that -- there are other groups involved

S$ in the Fringe Festival using that same space earlier in the

10 day.

11 Q. But it is your understanding that on July the 16th a

12 permit was submitted to the city of Oxford for the specific

13 purpose of allowing the projection event to be held there

14 during the evening hours?

15 A. I'm not aware of the language of that permit at all.

166. Did you talk to Wayne Andrews about that permit that was

17 submitted to the city?

18 A. Wayne informed ma that that space would ba available if

19 needed.

20 Q. And, after the permit was submitted, you in fact discussed

21 the parmit with Wayne Andrews in the terms cf the setup of

22 various projection scraens in that spaca, didn't you?

23 «ACO This past weekend, I want out and mapped out what would be

24 possible with that space. Because it is so dramatically

25 different from the courthouse square that I needed to come up
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 23 of 43 PagelD #: 1319

RASH -- CROSS 393

1 with some sort of a contingency plan and also wanted Wayne to
2 be aware of what that plan would be.

3. 4. Was it your understanding that the application submitted
4 toe the city by Visit Oxferd and the arts council was for the
5 very purpose of projecting artwork?

6 A. Iwas not.

7 Q. Okay. What about live music, was live music provided
8 during this aspect of the projection event?

9 A, No. My understanding is you have to apply for a special
10 permit for amplified sound, so our event has always been silent
11 projection.

12 Q. And, in your discussions with Wayne Andrews after the

13 application was submitted to the city of Oxford about the city
14 hall space, you just indicated that you did talk with Wayne
15 about what you would need to stage the projection event on that
16 space, right?
17.sOA, I sent Wayne -~ as per usual, a week befora the event, If
18 sent him a List of what supplias I may need from the arts
19 aouncilil to aven make the event possible in that space.

20 4. Okay. In your discussions with Wayne about using that

21 space for the projection event, were you -- you were already --
22 were you already informed about the county's dacision on your
23 permit?

24 A. Yes.

25 4. And the viewing of the projection event as far as the city
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 24 of 43 PagelD #: 1320

RASH -~ CROSS 40

1 hall space is concerned, what was your intent about the

2 andividuals or groups that you expected would participate and
3 view your display? Who were you going after?

4 A, It's a public art event. So it's really open to anyone

5 who happens to pass through that space during the evening that
6 we hold the event.

7 = Q. Right. Just like the aspect of the projaction producticn

8 that you had hopad te stage at the county courthouse?

S$ A, That part is similar.
10) =. Same people would be viewing both projections, right?
11 =éA. I would argue that it would be a more limited audience

12 because it's a less accessible space.

13. «OQ. How is the city hall piaza less accessible to pedestrians
14 and to motor vehicies?

15 A. It's less accessible for viewing because it's a much

16 smaller space. tt's less accessible for our artists because it
1? requires us to use one soreen versus four to six projecting

i8 surfaces. It's less accessible for, as you suggested, sidewalk
19 viewership because there are obstructions from the angles that
20 at would require you -- like, you would have to look at it

21 straight on.

22 Because of Square Books and tha city hall -- the space

23 that's available is the riser that's on top of the stairs that
24 actually sits back off of the sidewalk almost 10 feet. Soa it's

25 Just not as visible as the courthouse would be.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 25 of 43 PagelD #: 1321

RASH -- CROSS 41

1 @. Well, you also have -- in terms of city hall space, you
2 have threa projection screens that you have asked to place

3 there, right?

4 As So --
5 @. Yes?
6 A. Not screens. Three potential projection areas. One of

7 the questions I asked Wayne, which I haven't received an answer
8 back on, is part of my plan was to try to plan for threa

9 different surfaces. Only ane of which I know at the moment is
10 okay under the permit.

11 @. You understood the city approved the permit last night?

12 Did you know that?

13. «OAs I did not.

i4 @Q. Okay. And one of the areas that you proposed to use was
15 the area in front of the Faulkner statue?

16 =A. That was a question that I asked Wayne, if that was going
17 to be possible; but I have not planned for it as of yet becausa
18 I have not received the answer to that question.

196g. And there would be no obstruction in the avent the

20 Faulkner statue was used, right?

21. As There are obstructions. It would be -- you would almost
22 have to stand on the sidewalk to see it. You would not be able
23 to see that from across the street.

24 o. Right. Well, you know, in terms of the county courthouse,

25 there are obstructions thare as well, right? Large trees,
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 26 of 43 PagelD #: 1322

RASH -~ CROSS 42

1 would you agree, are obstructions?

2 =A; So it depends on if you're talking about an individual

3 sereen or the scale of the event itself. So, as I stated

4 earlier, the thesis of this evant is sert of to transform the
5 space as a whole.

6 So thinking of the Courthouse as a thrae-~dimensional cuba
7 having light projacted on it from all sidas increases the

8 wisibility substantially versus a f£lat rectangle that's leaned
9 up against the stairs at the city hall.

190 So trees might obstruct one portion of the screen if

li you're trying to view it like a movie or a TV in your living
12 room but does not obstruct the entire courthouse.

13. OQ. You mentioned that you had participated in a number of

14 events in and around Oxford relating to the Black Livas Matter
15 and aiso, potentially, the Confederate statue issue, right?

16 You did, right?

17°—=COA Can yeu --

18 Q. You participated in some of those events?

19 A. I did.

20 q@. And you indicated earlier that you had been on the

21 courthouse grounds with groups of people in relation to those

22 events?

23 =«A« T indicated that I had filmed groups of people who were on

 

24 the courthouse grounds.

25 q. And you don't know whether or not those evants had been
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 27 of 43 PagelD #: 1323

10

11

12

13

14

15

16

17

ig

193

20

21

22

23

24

25

RASH -- CROSS 43

permitted, do you?
A. I know for a fact that the avent on Fuly 4th was
permitted.

MR. O'DONNELL: One moment, Your Honor.

THE COURT: All right.

MR. O'DONNELL: That's all I have, Your Honor.

THE COURTROOM DEPUTY: Mr. O'Donnell, can I have the
exhibit, please?

THE COURT: Do you have any redirect in line with
qross?

MR. TOM: Very briefly, Your Honor. I'd like to

enter two exhibits, Your Honor,

THE COURT: Youfd like to what?
MR. TOM: I'd like to enter two exhibits, Your Honor,
THE COURT: If they are matters that were brought up

On ceross-examination, wa'll consider that.

MR. TOM: Yes, they are.

THE COURT: But you must qualify them.

MR. TOM: Okay. Well, just for marking purposes,

than --

THE CouURT: I'm sorry, sir. You're going to have to

taka of f that mask.

MR. TOM: Tust for marking purposes in the first

instance, then.

THE COURT: All right.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 28 of 43 PagelD #: 1324

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

CARWYLE -~- DIRECT 47

Honor.

THE COURT: All right. She may come around and bea

Sworn.

{OATH ADMINISTERED BY THE COURTROOM DEPUTY)

THE COURTROOM DEPUTY: And, if you would, please,

state your first and last name and spell them for the record.

THE WITNESS: It's Lisa Carwyle, and that's

Ceawrew7y-l-a.

THE COURT: Okay.
MR. OFTDONNELL: May I proceed, Your Honor?
THE COURT: Yes,

LISA CARWYLE, DEFENDANT'S WITNESS, SWORN

DIRECT EBXAMINATION

BY MR. O'DONNELL:

Q. All right. Ms. Carwyle, will you tell us where you are

employed currently?

A. I'm employed with Lafayette County.

Q. And what's your position with the county?

A. I'm county administrator,

Q. And how long have you held that position?

A. Since January 20126.

Q. Okay. And can you briefly describe the nature of your

Guties as the county administrator?

A. I assist the board of supervisors. I do the agenda for

all the meetings. Itm also the manager of the county in a way
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 29 of 43 PagelD #: 1325

CARWYLE -~ DIRECT 48

1 and do a lot of the accounting work associated with it. I have
2 a Masters of Accountancy.

3. Q. And, in your role as county administrator, do you have any
4 funation or role in the administration and implementation of

5 the county's Facility Use Policies?

6 A, Io odo. These are submitted -- the permit requests are

7 submitted to my office, and I review those and approve or deny
§ based on the policy.

9 a. Okay. And, prior to 2015, what is your understanding

10 about whether the county had a Facility Use Policy in place?
1lsoA. I don't baliave they did prior to 2015.

12 QQ. Okay. And is it your undarstanding that in 2015 the

13 eounty adopted a Facility Use Policy?

14 °=#OAsW Yes.

15 4. And what is the policy intended to cover, which

16 facilities?

17) OAL All county facilities, grounds, courtrooms.

18 4. Does it cover other buildings as well besides the center
19 courthouse?

20 A. Oh, yes. The chancery building. Mainly, the requests we
21 would get is the chancery building and courthouse and the

22 grounds, including the statue.

23 «9. Okay. Under the 2015 policy, what is your understanding
24 about whether the county required a permit or not?

25 A. They required a permit for use between -~ to be granted
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 30 of 43 PagelD #: 1326

CARWYLE --- DIRECT 49

1 for use between 8:06 a.m. and 10:00 p.m. during the week and
2 limited access on the weekends, mainly for county business,

3 county employees.

4 Q. And was that policy amended in 2019?
5S A. it was.
6 @Q. Okay. And do you recall what the nature of the amendment

7 was in 2019?

8 A. The biggest changes were we went from a seven-day

9 requirement period for the permit to be applied for to 30 days,

10 and we added a $50-an-hour-rental fee.

ll @. Okay. In terms of who is required to obtain a permit,

12 what was your understanding about the 2019 policy?

13 =A, Political groups, nonprofit groups, groups engaging

14 together to gather. I'm trying to remember what else was

15 listed as required. But there were certain groups that were <«-
16 that was not allowed to receive a permit, You know, we don't

17 allow for-profit organizations to gather and solicit.

18 #4. And, in the year 2020, was the Facility Use Policy that

19 applied to the center courthouse -- was it amended?

20 A, It was. I think it was around the middle of June they

21 made some changes to make it clear that groups of four or less

22 were not required to gat a permit; but, if they did obtain a

23 permit, then that space was axclusively theirs. And the hourly

24 rate was taken out.

25 And then, in practice, it was -- the 30 days was not
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 31 of 43 PagelD #: 1327

CARWYLE -- DIRECT 50

1 required. If -- due to the nature of the environment and what
2 was going on in the country, we approved permits with a faw-day
3 turnaround.

4 4. And, in July of 2020, was the Facility Use Policy that

5 pertained to the center courthouse -- was it amended again?

6 A. It was.
7 Q. And what was the nature of the amendment at that tima?
8 A. That change went to a l14“day requirement for the permit to

G9 be filed prior to the date they wished to use the facility and
10 stated that there would not be any use of the courthouse

1l grounds 30 minutes prior to dusk.

12. «4. Okay. Now, with regard to that most recent amandment, the
13. July 2020 amendment, in terms of the curfew, the dusk to dawn
14 eurfew for the courthouse grounds, what is your recollection

15 about the discussions that led up to that amendment?

16 =A, Sheriff East began speaking with the board as =~ you know,
17 early to mid-June about his concerns for security and safety

18 around the courthouse, tensions with groups, and his ability ta
19 keep averybody safe. And he requested that the board have this
20 auriew.

21 And, aiso, he even mantioned putting up gates. He'd like
22 toe lo¢ck it up at five o'clock p.m. You know, it just made it
23 easier for them to keep averything secure and the safety of the
24 gitizens and the people that were participating and using the

25 permits.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 32 of 43 PagelD #: 1328

CARWYLE ~~ DIRECT 51

1 oO. Ail right. With respect specifically, though, to the

2 policy that was amended in July 2020, what was the date of the
3 amendment?

4 As It was July 20th of 20290.

5 8. July 20th? Okay. And were you present during the

6 discussions that led to that particular amendment?

7 A, I was on that day. On July the 6th, which was the board
8 meeting previous, I was out of town. And, when I got back into
$9 town, I specifically asked the sheriff and a aouple of

10 supervisors ~~ because I knew there was going to be discussion
11 at that board meeting about possibly amending the policy.

12 I asked if it was amended hacause we were getting

13 requests. And they said that they discussed it. They did not
14 actually make a motion, but they did have discussion about

15 making those changes and expected it to be at the next one.

16 6a. Okay. And the changes you're talking about, again, are

17 the imposition ef the dusk-to-dawn curfew?

18 «A. That's right.
19 @Q. And, so, in the July 20th meeting, what's your
20 recollection about the discussions that -- on that day that led

21 to the --

22 =A. Led te -- Sheriff East came to them. There had been

23 meetings batween different entities, the university, the city,
24 and the county about security issues, safety, the tension. And

25 he asked -- requested --~ he said, tha city was doing some
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 33 of 43 PagelD #: 1329

CARWYLE -- DIRECT 52

1 similar changes as far as 14 days on their permits; and he

2 asked for that change and the dusk~to~dawn change.

3°49. At that point, then, the board vated to adopt that

4 amendment?

5 A, Right.

6 O. I want to ask you about the permit application that

7 Mr. Rash submitted to the county.

6 A. Uh-huh.

9 @Q. What was the first indication that you can recall in terms
10 of Mr. Rash's desire to obtain a permit for the August &th

il Fringe Festival?

12 «A, His parmit application was turned in at my office --~ I

13 think it was July 14th that he filled it out. I did ecall and
14 speak with him about the permit to get an idea of equipment he
15 would need. We've had problems in the past with some damage toa
16 the sprinkler systems.

1? And he indicated to me that ha would like to put up a

18 L12-foot wide screen; but, if that did not work, he could usa
19 the side of the courthouse. I was under the impression -- f
20 remember being told it would ba the east side of the

21 courthouse,

22 = @. Okay. So Mr, Rash's first desira or proposed use was to
23 actually install a sereen --

24 =A, Uh-huh.

25 4. -- on the east side of the courthouse?
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 34 of 43 PagelD #: 1330

CARWYLE -~ DIRECT 53

1 A. Right.

2 4. Okay. And your recollection is that you raised concerns
3 about staking and anything that might damage underground

4 utilities. And what was his response?

5 A. He said if he eaould not use the sereen, he could use the
6 side of the building.

7? 6. By that conversation, did you take that he had a

8 preference at that time about how the projection would be

9 viewed?

10 =A, I did not.

11 @. In terms of whether it be a screan or not? Did he have a
12 prefarence?

13 A. No.

14 @. Okay. Did he not indicate to you that his first choice
15 was to use a screen?

16 A. Yes, I mean, that's -- when I asked what equipment he

i7 would bring, he said a sereen, yes.

i8 OQ. On July the Vth, he sent you an email regarding the events
19 an August the 6th. Did you receive that email?
20 =A, I believe I did. I was gone out on vacation that entire

21 week, and I might have kind of missed it; but I did gat the
22 amail, yeah.

23. Okay.

24 MR. O'DONNELL: May I approach?

25 THE COURT: Ail right.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 35 of 43 PagelD #: 1331

16

11

42

13

14

15

16

1?

18

19

20

21

22

23

24

25

CARWYLE -- OTRECT 54
BY MR. O'DONNELL:
Q. All right. Ms. Carwyle, I'm showing you what we've at
this point at least marked for identification as Exhibit A. Bo
you recognize that?
A. Yes,
Q. What is the -- what is Exhibit A?
A. It's an eamail to me from Mr. John Rash on July 7th.
Qa. Okay.
A. Asking about the parmit process, I believe.
Q. Okay. And you, in fact, received that?
A. Yes.
Q. Okay.
MR. O'DONNELL: Your Honor, at this time, we'd move

to enter into evidence Exhibit A.
THE COURT: All right. It'll be received as an

exhibit.

(DEFENDANT'S EXHIBIT A WAS RECHIVED INTO EVIDENCE)
BY MR. SO'DONNELL:
9. Did you discuss with Mr. Rash, in response to this email,
his desire to display at the courthouse and how that might
affect traffic safety issues? Any recollection about that?
A. I did not speak with him after the email. The email came
and than the permit, and then IFT spoke with him. And, I ma@aan, I
do remember having some conversation about where his equipment

would be because I was worried about traffic issues.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 36 of 43 PagelD #: 1332

CARWYLE -- CROSS BS

1 @. Okay. What was your understanding about where the
2 equipment would be placed?
3.C«O@A@é&@«;S That the projector and the screen would be both on the

4 asourthouse lawn. I was not sure if the projector would he

 

5 mneaded, like, across the street or something but -- you know.

6 4. Okay, What about in reference to the east side of the

7 eourthouse?

8 A, That's the recollection I have, is that it would be on the

9 east side.

10 #4. Okay. And, in terms of the situation on Mr. Rash's

11 permit, what went into the dacision to deny the permit?

12 A, It was danied based on the policy change that nobody would

13 be allowed to use the courthouse grounds from dusk to dawn,

14 (Q. Was there any basis for the denial concarning the id-day
i5 permit -- events permit requirement?

i6 A. No.

17 MR. O'DONNELL: That's all I have, Your Honor.

18 THE COURT: All right.

13 Plaintiff wish to cross-examine?

20 MR. TOM: Yes, Your Honor.

21 THE COURT: Okay. You may proceed.

22 CROSS-EXAMINATION

23 BY MR. TOM:
24 QQ. Good afternoon, Ms. Carwyle.

25 A, Hey.
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 37 of 43 PagelD #: 1333

10

11

12

13

14

15

16

1?

18

19

20

al

22

23

24

25

EAST ~~ DIRECT 73

{OATH ADMINISTERED BY THE COURTROOM DEPUTY)

THE COURTROOM DEPUTY: And will you state your first

and last name for the record?

THE WITNESS: Joey East. Can I take this of Ff or

leave it on, Judge?

THE COURT: Take it off.

THE WITNESS: Thank you.

THE COURT: If you want to.

THE WITNESS: I'd like to.

TORY EAST, DEFENDANT'S WITNESS, SWORN

DIRECT EXAMINATION

BY MR. O'DONNELL:

Qo. Sheriff Bast, you've given us your name. Can you tell us

when you first bacame sheriff of Lafayette County?

A, January the lst af this year.

QO. And, prior to January ist of this year, what was your

position?

A. I was the chief of police of the Oxford Police Department.
Q. And how long did you have that position?

A. Six years.

Q. And, when you took office as sheriff in January of this

year, did you aver have an ocaasion to speak with the board of
supervisors about any concerns that you had regarding the use
of the courthouse facilities at night?

A, Yes, sir.

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 38 of 43 PagelD #: 1334

EAST -- DIRECT 74

iL 6. Okay. Can you tell us what -- what prompted those

2 discussions with the board?

 

3.s«O@;«YC®W Probably around March, we started having conversations
4 about it. I didn't feel like that, based on manpower -- the
5 policy said -- let's try to change the policy. When I was the

6 chief of police and that was part of my area, I had plenty of

7 manpower. It was in the middle of the downtown area. I would

8 be able to police that to a level of safety.

9 As the sheriff, my biggest concern is outside the city

10 Limits; so that really left two buildings inside the city that

lil we have to watch, My knowledge of downtown Oxford when it's

12 busy -- when COVID isn't happening and we have a lot of

13 involvement, I didn't feel like, based on those, that I

14 personally, as the sheriff, with the limited manpower T have,

15 would be able te provide a safe environment for people to be

16 there, especially after night.

i? Because we're running 670 square miles at night with

18 sometimes six or even lass deputies. Can't really focus on the

19 safety there; so I was encouraging them to lock at limiting the

20 access to that, a@ven possibly gating it at times so that it

21 would limit that and from anyone getting hurt or being there.

22 4. As the sheriff of Lafayette County, what's the nature of

23 your jurisdiction over the courthouse grounds?

24. séAs. That's one of the areas that I'm in charge of.

25 4. You're in charge of the security of the facility?
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 39 of 43 PagelD #: 1335

EAST -- DIRECT 75

1 A. Yes, sir,
2 9. What involvemant does the city have with regard ~~ the
(3 eity of Oxford have with regard to tha security or the safety

4 of the courthouss grounds?

 

5 A. None,

6 4Q. Okay. That's your exclusive domain?

7 A. Yas, sir. Yas, sir.

8 @. All right. S80, with regard to the use of the courthouse

9 facility as an area of use by groups, what's bean your

10 experience since you become sheriff with regard to potential

li traffic and pedestrian safety issues?

12. =A. Since March, we've had -- with everything that's going on,

13 we've had some pop-up rallies or organizing or things going on.

14 And we've seen big movements, big crowds. People would march

15 or get together. So that causes safety issues, traffic issues,
16 Had a lot of people that are protesting out on the statue
17 or around there, getting out in the street. I've had to go up

18 there a couple of times to get people out of the traffic area,
19 asked the police to come over there tao assist me in those

20 areas. So, other than those things there -- you know, it's a

21 gated area; but people are coming in and out across there. So
22 at'’s Limited to street side for those things to happen.

23 60. What, in your opinion, is the lighting capacity or

24 capability of the area around the courthouse?

25 =A, Tt's poorly lit. Tt's one of the topics when I was chief
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 40 of 43 PagelD #: 1336

EAST -- DIRECT 76
1 that I would talk to the city about. The square itself, in my
2 opinion, is poorly lit for people driving. Young adults are
3 constantly moving in and out of traffic, parked cars. It's not

4 a well-Lit area, and the courthouse is even less lit.

45 Q. Did that add to your concerns about the use of the

6 courthouse during the evening hours?

7 A. Yes, sir. It's just not really protected well. It's not
8 lighted real well; and we're not watehing it at all, really.

9 We rely on the city, at times, to look at it for us.

16 (og. Okay. Se you started voicing your concerns with the board
11 of supervisors, you said, in March of this year?

12 «OA; Yes, sit. I believe that's right.

13 «4. Okay. Did those discussions avolve at any point with

14 regard to the city or the university or the county?

iS) OA. Yes, sir. What we saw, wa each had a permitting process
16 and each one was different, city, university, and county. And,
1? through this experience over the last couple of months, we came
18 together. Because the city would permit something, the county
19 would be Looking at permitting something -- if it's a large

20 event, we have limited resources.

21 So altogether, between the city, the county, and the

22 university, we probably have 120 to 1360 officers. Sco, if the
23 eity has something very large and they need us to be a backup
24 and to help them with issues, we can't necessarily have a

25 permit going on at the courthouse at the same time because it
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 41 of 43 PagelD #: 1337

EAST -- DIRECT 77?

1 takes the resources away to help then.

2 So we had cenversations about that. That's what «« we

4 talked about the time of the stuff that was up there on the

4 courthouse lawn. I think the original permitting process for
5 the county allowed until ten o'elock at night.

6 Those are some of the things that f£ didn't think should
7 just be open; it should be a limited ar@a. But we did meet

8 with the city and the university, and we tried to get our

9 permitting processes so it would kind of look the same s6 we
10 weren't contradiating each other.

1l = Q. So the concept of the curfew or limiting or prohibiting
12 use of the courthouse after dark, that was discussed with thea
13 university and the city as well?

14° =A, Yes, sir, That conversation absolutely came up.

15 «96. And, you knew, eventually, in July -- on July 20th of this
16 year, that the county's use facility policy was amended to

1? prohibit the use of the courthouse facility after dark?

18 A, Yes, sir,

19 @Q. Do you have any recollection about your input in that

20 decision?

21 sAs. t advised them my opinion of it. I don't know how much
22 amput I had on their dacision-making, but I'd been advising
23 them of that for several weeks up to that time. FI think before
24 they actually voted on it, the two weeks before, we had a

25 eonversation about it. And it was advising them of our
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 42 of 43 PagelD #: 1338

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

EAST -- DIRECT 78

conversation with the city and university and what we talked

about collectively as a group.

Q. Okay. With regard to the permit application submitted by

Mr. Rash to the county for using the ceurthouse grounds on

August the 8th, did you have any conversations with Chief

Deputy Mills about that application?

A. KE did.
Q. Okay. What was your conversation?
A. Usualiy, what I do when we get a permit, I ask Deputy

Mills to contact the individual, whoever it is, whatever group
it may be, to find out what will be transpiring, what are they
doing, just to see if there are sacurity naeds on our part.

A lot of times we need to know, you know, is it going to
be volatile; will there be counterprotestors hare; will there
be someona that doesn't like what you're doing, s0 we can
provide adequate security.

Qo. Okay. So, in your conversation with Chief Deputy Mills,
did he inform you about a conversation he had, or the inquiry
he made, with Mr. Rash?

A. He did. He said he asked Mr. Rash; and he wanted to show
a film, some type of film or films or pictures, on the
courthouse lawn, Scott -- Chief Deputy Mills did say they were
talking ahout would there be anything there that would be

maybe -- I don't know the exact words, but would upset other

people. So we neaed to know if we nesad sacurity there to make
Case: 3:20-cv-00224-NBB-RP Doc #: 68-8 Filed: 02/02/21 43 of 43 PagelD #: 1339

10

11

12

13

14

15

16

1?

18

193

20

21

22

23

24

25

EAST «— CROSS 79

sure someone didn't caqome over there.

He did advise that Mr. Rash said, to the best of ny

memory, that there may be one thing on his film or something

that esould be political or contradiction or people may get

upset about it.

Q. Okay. Se your concern and interest was actually to

protect Mr. Rash's ability, in the event the permit was

approved, to display what he was displaying <--~-

A. Right.

Q. -- in terms of whether or not additional security was

needed?

A. Oh, absolutely. Yes, sir.
MR, O'DONNELL: That’s all I have, Your Honor.
THE COURT: All right. Cross-examination?
MR. TOM: Yes, Your Honor.

CROSS~EXAMINATION

 

BY MR. TOM:

Q. Good afternoon, Sheriff East. How are you?
A. Good, How are you, sir?
Q. Doeing good. My name's Josh Tom. I represent Mr. Rash

over here.

A. Okay.

Q. T'll ask you some questions. So how would you describe
the Oxford Town Square?

A. Quaint. I don't Know what you're talking -- I don't know
